     Case 1:15-cv-01903-DAD-JDP Document 112 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     RODERICK WILLIAM LEAR,                             Case No. 1:15-cv-01903-DAD-JDP
12
                                            Plaintiff, ORDER DENYING PLAINTIFF’S EX
13                                                     PARTE MOTION REGARDING
                    v.                                 DISCOVERY
14
                                                        ECF No. 111
15   JOHNATHAN AKANNO, et al.,
16                                       Defendants.
17

18          Plaintiff seeks to avoid further discovery in this case and moves to vacate the court’s most
19   recent order modifying the discovery schedule. ECF No. 111. Plaintiff does not wish to conduct
20   discovery. See id. While the court is sympathetic to the fact that this litigation has been ongoing
21   for some time, the parties are being afforded the opportunity to conduct further discovery and file
22   dispositive motions before this case goes to trial. Further, plaintiff—as the party who filed this
23   action—cannot avoid the consequences of litigation. Thus, plaintiff’s ex parte motion is denied
24   for failure to provide good cause. ECF No. 111.
25

26
27

28
     Case 1:15-cv-01903-DAD-JDP Document 112 Filed 07/14/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     July 14, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
